DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the extracted anatomical feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the coronary" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the extracted anatomical feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the coronary tree" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the extracted anatomical feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al (US PAP 2018/ 0112182), “Sharma”.
As per claims 1, 13, Sharma teaches computer readable storage medium with instructions see for example fig. 14;
receiving spectral volumetric image data; process the spectral volumetric image data with a machine learning engine configured to map spectral features extracted from the spectral volumetric image data onto fractional flow reserve (FFR) values; and display the determined FFR value (i.e., data-driven, statistical method to calculate one or more hemodynamic indices from anatomical, functional, diagnostic, molecular, and/or demographic information from an individual patient. Embodiments of the present invention employ machine-learning algorithms to learn the complex mapping between the input parameters (e.g., anatomical, function, and/or demographic information) and the output quantity of interest (e.g., FFR)…determine the optimal mapping via a statistical approach using machine-learning algorithms to learn the mapping from training data”; [0026] discloses “The prediction phase is an online process, whereby an FFR value for a new dataset (unseen data) is calculated by using the learned mapping (corresponding to the mapping) from the training phase. To achieve this, the required features are extracted (corresponding to the spectral features extracted) from the new dataset and the values for the features are used as input to the pre-learned mapping”; [0034] discloses “The anatomical features extracted from the medical image data can also include parameters characterizing cardiac anatomy and function (corresponding to the spectral features)”; [0036] discloses “In addition to the anatomic and morphological features extracted from medical images, functional features may also be extracted from one or more medical imaging tests for a patient”.

Claims 1, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fonte et al (US Patent 10010255), “Fonte”.
As per claims 1, 13, Fonte teaches computer readable storage medium with instructions see for example claim 19;
receiving spectral volumetric image data; process the spectral volumetric image data with a machine learning engine configured to map spectral features extracted from the spectral volumetric image data onto fractional flow reserve (FFR); and display the determined FFR value (i.e., receiving medical image data of the patient including the stenosis of interest; extracting a set of anatomical and/or geometric features (corresponding to the spectral features extracted) for the stenosis of interest from the medical image data of the patient; receiving a set of training data comprising: (1) measured FFR values and (2) anatomical and/or geometric features, of a plurality of individuals; training a machine learning algorithm based on determined associations mapping the measured FFR values and the anatomical and/or geometric features, for each of the plurality of individuals; determining a FFR value for the stenosis of interest based on the extracted set of anatomical and/or geometric features using the trained machine-learning algorithm mapping anatomical and/or geometric features to FFR values (clearly corresponding to process the spectral volumetric image data with a machine learning engine configured to map spectral features extracted from the spectral volumetric image data onto fractional flow reserve (FFR)); and generating and displaying a geometric model of at least the stenosis of interest of the patient, and indicating the determined FFR value for the stenosis of interest in the geometric model) see for example claim 1.

Claims 1- 3 and 7-13, 15- 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itu et al (US PAP 2016/ 0148371) ,”Itu” (IDS).
As per claims 1, 13, Itu teaches computer readable storage medium with instructions see for example [220];
receiving spectral volumetric image data (i.e., features input to the ML) see for example [140]; 
process the spectral volumetric image data with a machine learning engine configured to map spectral features extracted from the spectral volumetric image data onto fractional flow reserve (FFR) values (i.e., machine learning maps the input features to a value or values of one or more hemodynamic metrics which include fractional flow reserve (FFR)) see for example [140]; [0059] teaches “The required features are extracted from the new patient dataset in act 20. The values of the features are then used as an input to the pre-learned model. The machine-learnt classifier computes the value of the hemodynamic metric for new patient data (e.g., unseen data) in act 22. The learned mapping from the training phase is applied to the patient data. The machine-learnt computation of patient-specific hemodynamic metrics uses patient-specific geometrical features despite being trained on synthetic data”; [0127] teaches “Any of the geometric features (corresponding to the spectral features) may be extracted directly from the medical images (corresponding to the spectral volumetric image) for application to patient-specific scan data. For example, radius information (corresponding to spectral feature) on a coronary tree is extracted directly from a two-dimensional projection, without having to reconstruct a three-dimensional vessel. FIG. 24 shows an example x-ray or angiograph projection image from which radii at various locations are extracted”; [0146] teaches “…machine learning trains the classifier in act 14. The input feature vectors and corresponding values of the flow characteristics for many vessel arrangements are used in machine learning. Tens, hundreds, or thousands of examples are generated synthetically. The corresponding feature values and hemodynamic metric values are used to map the feature values to the metric values. Once the features and the hemodynamic metric of the synthetic vessel trees have been extracted, the next step is to train a machine learning algorithm for predicting the hemodynamic metric”; [0150] discloses “Once trained, the machine-learnt classifier is instantiated as a matrix or matrices. The matrix maps the values of the input features to values of the hemodynamic metric. This mapping is used to predict the hemodynamic metric in 22. In this prediction phase, features are extracted from patient-specific data in act 20. These patient-specific features are input to the machine-learnt classifier, which outputs a value or values for the hemodynamic metric. For example, based on the features extracted from a medical image of a scan of a patient, the trained model is applied to compute FFR for that patient”; [0196] discloses “A machine trained classifier is used to map the hemodynamic metric obtained for a certain physiological state of the patient to a different physiological state of the patient. A sequential machine learning based strategy is applied. The extracted features in act 84 are for a given state, so that the value of the hemodynamic metric is predicted for that state. In sequence, further features with or without some or all of the features used in act 84 are extracted in act 86. The features extracted are for a different physiological state. A second machine-learnt classifier is trained and used in act 88 to map the results from the first physiological state to the second physiological state. This second classifier algorithm may rely on any features, such as: geometric features specific to the first physiological state, geometric features specific to the second physiological state, and/or a hemodynamic metric predicted for the first physiological state”;
display the determined FFR value see for example [130 and 162- 164].
As per claim 22 and in light of the rejections, Itu teaches estimate an FFR value at a predetermined location of a coronary tree by applying a function on a feature describing the predetermined location, wherein the function describes a statistical relationship between the feature and the FFR value (i.e., one or more predicted values output on a display with an image of the vessel structure generated from the medical scan data, wherein computed hemodynamic indices may be displayed interactively to allow changes in the feature set. If the user chooses to alter the value of any feature, the resulting value is reflected in the value of the computed indices at all points. The model predictions may also be shown as a ranking of the most severe pathologies, where intervention could have the most beneficial impact for the patient. For the coronaries, the model may order the lesions in decreasing order of severity. Once one of the lesions is stented, the model may immediately update the hemodynamic indices, such as FFR, and reorder the remaining lesions according to the new predictions) see for example [162 and 140]; [150] discloses “the machine-learnt classifier is instantiated as a matrix or matrices. The matrix maps the values of the input features to values of the hemodynamic metric. This mapping is used to predict the hemodynamic metric in 22. In this prediction phase, features are extracted from patient-specific data in act 20. These patient-specific features are input to the machine-learnt classifier, which outputs a value or values for the hemodynamic metric. For example, based on the features extracted from a medical image of a scan of a patient, the trained model is applied to compute FFR for that patient”; and 
visually presenting the FFR value see for example [130 and 162- 164].
As per claim 2, Itu teaches the biophysical simulator includes a feature extraction component configured to extract a feature from the spectral volumetric image data, wherein the extracted feature includes at least one of a spectrally enhanced anatomical feature, a spectrally enhanced plaque morphological and functional feature, and a spectrally enhanced physiological feature (i.e., extraction of features/ extrcation acts) see for example figures 1- 3. 
 As per claim 3, Itu teaches a geometrical and topological feature (i.e., modifications in the geometry) see for example [0081,87,89,134, and 136].  
As per claim 7, Itu teaches the feature extraction component extracts a spectral morphological feature by detecting, segmenting and classifying using the spectral volumetric image data (i.e., more than one classifier created and since different types of branches and regions are present in a vessel tree, different classifiers may be machine trained for the different branches and/or regions. For example, different classifiers are trained for main and side branches, bifurcation regions and single branch regions, different types of pathologic regions such as different types of single branch stenotic regions (e.g., focal, long, diffuse, restenosis, or other), different types of bifurcation stenoses (e.g. a separate model for each bifurcation stenosis type in the medina classification), different types of aneurysms, different types of plaque, different types of total and/or sub-total occlusions, stenotic and regurgitant valves, various pathologies of the heart (e.g., past infarct or myopathies), or different types of branches (e.g. in case of coronary arterial trees: LM, LAD, LCx, RCA, Diagonal, OM, or other). Since the training is based on synthetic geometries, a large enough number of training instances may be generated for each of these different classifiers. Another possibility is to divide the geometry into separate segments (e.g. for coronary geometries: proximal LAD, mid LAD, and distal LAD) and to extract the features discussed in the previous sections separately for each segment) see for example [149 and 99].  
As per claim 8, Itu teaches the spectrally enhanced physiological feature includes a quantity related to coronary blood flow (i.e., measurements of pressure, flow, velocity, or other hemodynamic information used to calculate the value of the hemodynamic metric) see for example [142].  
As per claim 9, Itu teaches one or more of a spectral myocardium deficit or a spectral collateral flow (i.e., time density curves, transit time, blood velocity, blood flow rate, and/or other features may be determined in act 12 directly from the artificial image or from vessel geometry extracted from the artificial image) see for example [0072].  
As per claim 10, Itu teaches the spectral feature is extracted by the feature extraction component see for example the abstract and [0071- 72].
  As per claim 11, Itu teaches the machine learning engine estimates the FFR value at a predetermined location of a coronary tree by applying a function on a feature describing the predetermined location (i.e., machine learning maps the input features to a value or values of one or more hemodynamic metrics which include fractional flow reserve (FFR)) see for example [140, 146, 196 and 207].  
As per claim 12, Itu teaches the function describes a statistical relationship between the feature and the FFR value (i.e., one or more predicted values output on a display with an image of the vessel structure generated from the medical scan data, wherein computed hemodynamic indices may be displayed interactively to allow changes in the feature set. If the user chooses to alter the value of any feature, the resulting value is reflected in the value of the computed indices at all points. The model predictions may also be shown as a ranking of the most severe pathologies, where intervention could have the most beneficial impact for the patient. For the coronaries, the model may order the lesions in decreasing order of severity. Once one of the lesions is stented, the model may immediately update the hemodynamic indices, such as FFR, and reorder the remaining lesions according to the new predictions) see for example [162 and 140].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itu in view of DANAD I. ET AL., “Dual-Energy Computed Tomography for Detection of Coronary Artery Disease”, “Danad” (IDS).
As per claim 4, Itu teaches single photon emission computed tomography (SPECT), positron emission tomography (PET), or perfusion imaging) see for example [102]; [71] discloses different imaging modalities. Itu does not teach the feature extraction component enhances the extracted anatomical feature using different spectral images to determine a presence of different anatomical tissue of the coronary tree anatomy.
However, Danad teaches the feature extraction component enhances the extracted anatomical feature using different spectral images to determine a presence of different anatomical tissue of the coronary tree anatomy (i.e., similar to single-energy computed tomography (SECT), evaluation of myocardial perfusion by DECT (duel energy computed tomography) is acquired by either a static or dynamic imaging approach, wherein a single snapshot of the myocardial iodine attenuation profile, which is obtained from the entire left ventricle over several heartbeats, allows for a qualitative visual estimate of myocardial perfusion see for example page 4. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Danad into Itu to allow better tissue characterization and therefore enhanced visualization of myocardial perfusion defects, thus encouraging its use for ischemia assessment, whereby by harnessing the unique features of DECT to allow for differentiation of iodine attenuation characteristics when it is exposed to low- and high-energy photon levels, DECT allows for the mapping of iodine distribution in the myocardium as a quantitative, albeit surrogate, marker for perfusion and blood volume based on the per-voxel amount of the iodine tracer see for example page 4.
As per claim 5, Danad teaches the feature extraction component enhances the extracted anatomical feature using different mono- energetic images to find a boundary between different anatomical tissue of the coronary tree anatomy (i.e., evaluation of myocardial perfusion using single-energy computed tomography (SECT) to allow better tissue characterization and therefore enhanced visualization of myocardial perfusion defects) see for example page 4. It is noted that Itu teaches single photon emission computed tomography (SPECT), positron emission tomography (PET), or perfusion imaging) see for example [102]; [71] discloses different imaging modalities.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. 
Initially examiner would point to the 35 U.S.C. 112 rejections and the new 35 U.S.C. 102 rejections of the record.
Regarding applicant’s remarks dated 8/12/22 examiner responds as follows:
1) Applicant admits “With regard to "map," these paragraphs of Itu disclose: "maps the input features to a value or values of one or more hemodynamic metrics," "map the feature values to the metric values," "map the hemodynamic metric obtained for a certain physiological state of the patient to a different physiological state of the patient," and "map the results from the first physiological state to the second physiological state" and contrary to the admissions of the record argues “in the cited paragraphs of Itu, there is no suggestion of mapping of "spectral features." Further, the Examiner did not explain where in these paragraphs Itu specifically discloses that features to be mapped are "extracted from spectral volumetric image data". Remarks at 9.
It appears that applicant is looking for verbatim recitation to appear in the prior arts of the record used for rejection. It is further noted that as to the broadest reasonable interpretation, examiner has made a clear one to one mapping of the claims in light of the portions relied upon for rejection.
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant should further argue the secondary prior arts of the record and offer explicit rational as to why the combinations and corresponding motivations to combine are not sufficient to render the claims prima faice obvious. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response examiner would point to the PAP (patent application publication) of the current application to disclose as follows:
[0023] A feature extraction component 202 receives, as input, spectral volumetric image data generated by the imaging system 102 and/or other spectral imaging system. The feature extraction component 202 extracts features from the spectral volumetric image data. The features can be divided into multiple groups, such as, but not limited to: (1) spectrally enhanced anatomical features; (2) spectrally enhanced plaque morphological and functional features, and (3) spectrally enhanced physiological features. Each of these features are described in greater detail below.

[0024- 26] Spectrally enhanced anatomical features. This group of features include, but is not limited to, geometrical and topological features of the coronary tree. Geometrical features can include lumen radius at each location, upstream and downstream lumen radius and stenosis, inlet and outlet radiuses, etc. Additional anatomical features include a level of coronary tortuosity, which can influence the flow of blood through the coronary artery due to constriction of the artery while the heart muscle squeezes …and/or a presence and a length of myocardial bridge associated with elastin degeneration, which may imply increased coronary stiffness...Topological features can consist of a number of branches, branching level for each point, etc.

[0027] Examples of enhancement include: (1) using different spectral results to determine the presence of different components of the coronary tree anatomy, e.g., use of an iodine map to determine the presence of the lumen and virtual non-contrast image or z-effective map to determine the presence of calcified plaque; (2) using different mono-energetic images to find the boundary between different components rather than a single conventional image for the entire segmentation task, e.g., use of low mono-energetic images to define the boundary between lumen and soft-plaque and high mono-energetic images to separate between calcified plaque and iodine in the lumen; and (3) using a spectrally enabled regularization to improve segmentation quality.

[0029] The spectral data term represents a likelihood of that each 3-D point belongs to one of the following classes: coronary lumen, calcified plaque, soft plaque, background.

[0031- 32 and 34] Spectrally enhanced plaque morphological and functional features. In this example, the feature extraction component 202 extracts features from the spectral volumetric data as quantities derived from the patient's cardiac volumetric image data potentially related to the coronary blood flow. The output of feature extraction component 202 for these features includes, e.g.: (1) spectral plaque morphological features, where plaque is detected, segmented and classified using spectral results, e.g., a calcium map with no soft tissue, a calcium map with no iodine, etc.; (2) spectral plaque functional features, where the plaque decomposition is characterized based upon spectral results, e.g., a calcium map with no soft tissue, a calcium map with no iodine, etc.; and/or (3) other features. 

[0035- 36] Spectrally enhanced physiological features. Physiological features extracted from the spectral volumetric data are quantities derived from the patient's cardiac volumetric image data potentially related to the coronary blood flow. The output of feature extraction component 202 for these features predict more accurately and precisely FFR values. These features can include but not limited to: (1) spectral myocardium deficits, where the myocardium deficits are detected, segment and assessed using spectral results, e.g., iodine map; (2) spectral collateral flow, where the collateral flow estimate is enhanced by spectral results, e.g., iodine map, and/or (3) other features.

As per the excerpts supra the group of features to be extracted are NOT limited to the ones which appear as listed and “other features” as clearly disclosed in the specification (e.g., any feature) maybe included. Accordingly and as per the rejections of the record, and in light of the specification (e.g., the excerpts listed) from the current application, the entire Itu reference clearly discloses process the spectral volumetric image data with a machine learning engine configured to map spectral features extracted from the spectral volumetric image data onto fractional flow reserve (FFR) values (i.e., machine learning maps the input features to a value or values of one or more hemodynamic metrics which include fractional flow reserve (FFR)) see for example [140]. 
Itu is replete with the alleged missing limitation as follows:
[0059] teaches “The required features are extracted (corresponding to the spectral features extracted) from the new patient dataset in act 20. The values of the features are then used as an input to the pre-learned model. The machine-learnt classifier computes the value of the hemodynamic metric for new patient data (e.g., unseen data) in act 22. The learned mapping (corresponding to the mapping) from the training phase is applied to the patient data. The machine-learnt computation of patient-specific hemodynamic metrics uses patient-specific geometrical features despite being trained on synthetic data”; 

[0127] teaches “Any of the geometric features (corresponding to the spectral features) may be extracted (clearly corresponding to the extraction of the spectral features) directly from the medical images (corresponding to the spectral volumetric image) for application to patient-specific scan data. For example, radius information (corresponding to spectral feature) on a coronary tree is extracted directly from a two-dimensional projection, without having to reconstruct a three-dimensional vessel. FIG. 24 shows an example x-ray or angiograph projection image from which radii at various locations are extracted”; 

[0146] teaches “…machine learning trains the classifier in act 14. The input feature vectors and corresponding values of the flow characteristics for many vessel arrangements are used in machine learning. Tens, hundreds, or thousands of examples are generated synthetically. The corresponding feature values and hemodynamic metric values are used to map the feature values to the metric values. Once the features and the hemodynamic metric of the synthetic vessel trees have been extracted (clearly corresponding to the extraction of the spectral features), the next step is to train a machine learning algorithm for predicting the hemodynamic metric”; 

[0150] discloses “Once trained, the machine-learnt classifier is instantiated as a matrix or matrices. The matrix maps the values of the input features to values of the hemodynamic metric. This mapping (clearly corresponding to the mapping) is used to predict the hemodynamic metric in 22. In this prediction phase, features are extracted (clearly corresponding to the extraction of the spectral features) from patient-specific data in act 20. These patient-specific features are input to the machine-learnt classifier, which outputs a value or values for the hemodynamic metric. For example, based on the features extracted from a medical image of a scan of a patient, the trained model is applied to compute FFR for that patient”;

[0196] discloses “A machine trained classifier is used to map (clearly corresponding to the mapping using machine learning) the hemodynamic metric obtained for a certain physiological state of the patient to a different physiological state of the patient. A sequential machine learning based strategy is applied. The extracted features in act 84 are for a given state, so that the value of the hemodynamic metric is predicted for that state. In sequence, further features with or without some or all of the features used in act 84 are extracted in act 86. The features extracted are for a different physiological state (clearly corresponding to the extraction of the spectral features). A second machine-learnt classifier is trained and used in act 88 to map the results from the first physiological state to the second physiological state. This second classifier algorithm may rely on any features, such as: geometric features specific to the first physiological state, geometric features specific to the second physiological state, and/or a hemodynamic metric predicted for the first physiological state”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov